                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

KEITH MEDARIS, SR.,                           )
                                              )
                         Plaintiff,           )
                                              )
                    v.                        )   No. 1:19-cv-04144-JPH-MJD
                                              )
JANE E. MAGNUS-STINSON,                       )
                                              )
                         Defendant.           )

                                      ORDER

      Mr. Medaris filed his complaint in the Marion Circuit Court, alleging

“false arrest and the loss of the ‘right to personal liberty, right to free exercise

and enjoyment of freedom’ related to Mr. Medaris’s arrest and sentence.” Dkt.

5 at 3 (quoting dkt. 1-1 at 9). The case was removed to this Court on October

8, 2019. Dkt. 1. The Court screened the complaint under 28 U.S.C. § 1915A

on October 11, 2019 and dismissed it for failure to state a claim upon which

relief can be granted. Dkt. 5. The Court reasoned that the complaint offered

insufficient facts to state a plausible claim for relief and that absolute

immunity would bar any claims. Dkt. 5 at 4–5. Mr. Medaris was ordered to

show cause by November 11, 2019 why judgment consistent with that order

should not issue. Dkt. 5 at 6.

      None of Mr. Medaris’s filings since that time address the reasons why his

complaint was dismissed. See dkts. 7, 8, 9, 10, 11. He provides no additional

facts relevant to the claims in the complaint. See id. And he does not address

the issue of absolute immunity. See id. Instead, he appears to question the


                                          1
Marion County Superior Court Criminal Division’s jurisdiction over him as a

“Secured Party/Sovereign Man.” Dkt. 10 at 2, 23–24, 28–30, 35–36, 44. Those

allegations, however, do not state a claim for relief. See Bey v. Indiana, 847

F.3d 559, 560–61 (7th Cir. 2017) (noting that the Seventh Circuit has

“repeatedly rejected such claims”).

      Final judgment is therefore appropriate and shall issue by separate

entry. Defendant’s motion to stay, dkt. [4], and Mr. Medaris’s motion to

dismiss for lack of jurisdiction, dkt. [10], are DENED as moot.

SO ORDERED.
Date: 11/18/2019




Distribution:

KEITH MEDARIS, SR.
891263
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov




                                        2
